         Case 1:17-cv-02139-KBJ Document 108 Filed 08/25/20 Page 1 of 4




                                 UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA


STATE OF MARYLAND, et al.,

                                      Plaintiffs,

                                v.
                                                          Civil Action No. 17-cv-2139-KBJ
UNITED STATES DEPARTMENT OF
EDUCATION, et al.,

                                      Defendants.


                                     NOTICE OF APPEAL

       Plaintiffs the State of Maryland, the Commonwealth of Pennsylvania, the State of

California, the State of Connecticut, the State of Delaware, the District of Columbia, the State of

Illinois, the State of Iowa, the Commonwealth of Massachusetts, the State of Minnesota, the

State of North Carolina, the State of Oregon, the State of Rhode Island, and the State of

Washington, hereby appeal the Court’s June 26, 2020, Order, ECF No. 106, and the Court’s July

17, 2020, Memorandum Opinion, ECF No. 107, to the United States Court of Appeals for the

District of Columbia Circuit.


Respectfully submitted,



JOSH SHAPIRO                                        BRIAN E. FROSH
Attorney General                                    Attorney General
Commonwealth of Pennsylvania                        State of Maryland

Michael J. Fischer                                  /s/ Christopher J. Madaio
Jesse F. Harvey                                     Christopher J. Madaio
Chief Deputy Attorneys General                      Assistant Attorney General
                                                    Office of the Attorney General
 /s/ Jacob B. Boyer                                 Consumer Protection Division
Jacob B. Boyer                                      200 St. Paul Place, 16th Floor
         Case 1:17-cv-02139-KBJ Document 108 Filed 08/25/20 Page 2 of 4




Kevin R. Green                                    Baltimore, MD 21202
Francesca Iovino                                  (410) 576-6585
Deputy Attorneys General                          cmadaio@oag.state.md.us
Office of the Pennsylvania Attorney General       Attorney for Plaintiff State of Maryland
1600 Arch Street, Suite 300
Philadelphia, PA 19103
(267) 768-3968
jboyer@attorneygeneral.gov
Attorneys for Plaintiff Commonwealth of
Pennsylvania



XAVIER BECERRA                                    WILLIAM TONG
Attorney General                                  Attorney General
State of California                               State of Connecticut

/s/ Bernard A. Eskandari                          /s/ Joseph J. Chambers
Bernard A. Eskandari                              Joseph J. Chambers
Supervising Deputy Attorney General               Assistant Attorney General
300 South Spring Street, Suite 1702               Office of the Attorney General
Los Angeles, California 90013                     165 Capitol Avenue
(213) 269-6348                                    Hartford, CT 06106
bernard.eskandari@doj.ca.gov                      (860) 808-5270
Attorney for Plaintiff State of California        Joseph.chambers@ct.gov
                                                  Attorney for Plaintiff State of Connecticut



KATHLEEN JENNINGS                                 KARL A. RACINE
Attorney General                                  Attorney General
State of Delaware                                 District of Columbia

/s/ Christian Douglas Wright                      /s/ Benjamin M. Wiseman
Christian Douglas Wright                          Benjamin M. Wiseman (D.C. Bar No.
Director of Impact Litigation                     1005442)
Vanessa L. Kassab                                 Director, Office of Consumer Protection
Deputy Attorney General                           Attorney General for the District of Columbia
Delaware Department of Justice                    441 4th Street, NW, 6th Floor
820 North French Street, 5th Floor                Washington, D.C. 20001
Wilmington, DE 19801                              (202) 741-5226
(302) 577-8600                                    benjamin.wiseman@dc.gov
christian.wright@delaware.gov                     Attorney for Plaintiff District of Columbia
vanessa.kassab@delaware.gov
Attorneys for Plaintiff State of Delaware



                                              2
         Case 1:17-cv-02139-KBJ Document 108 Filed 08/25/20 Page 3 of 4




KWAME RAOUL                                     THOMAS J. MILLER
Attorney General                                Attorney General
State of Illinois                               State of Iowa

/s/ Greg Grzeskiewicz                           /s/ Jessica Whitney
Greg Grzeskiewicz                               Jessica Whitney
Bureau Chief, Consumer Fraud Bureau             Director - Consumer Protection
Joseph Sanders                                  Office of the Attorney General of Iowa
Gregory W. Jones                                1305 E. Walnut St.
Assistant Attorneys General                     Des Moines, Iowa 50319
Office of the Illinois Attorney General         (515) 281-8772
Consumer Fraud Bureau                           Jessica.Whitney@iowa.gov
100 West Randolph Street, 12th Floor.           Attorney for Plaintiff the State of Iowa
Chicago, IL 60601
(312) 814-6796 (Sanders)
(312) 814-4987 (Jones)
jsanders@atg.state.il.us
gjones@atg.state.il.us
Attorneys for Plaintiff State of Illinois



MAURA HEALEY                                    KEITH ELLISON
Attorney General                                Attorney General
Commonwealth of Massachusetts                   State of Minnesota

/s/ Yael Shavit                                 /s/ Jason Pleggenkuhle
Yael Shavit                                     Jason Pleggenkuhle
Assistant Attorney General                      Assistant Attorney General
Office of the Attorney General                  Bremer Tower, Suite 1200
One Ashburton Place                             445 Minnesota Street
Boston, MA 02108                                St. Paul, MN 55101
(617) 963-2197                                  (651) 757-1147
yael.shavit@mass.gov                            jason.pleggenkuhle@ag.state.mn.us
Attorney for Plaintiff Commonwealth of          Attorney for Plaintiff State of Minnesota
Massachusetts



JOSHUA H. STEIN                                 ELLEN F. ROSENBLUM
Attorney General                                Attorney General
State of North Carolina                         State of Oregon

/s/ Matthew L. Liles                            /s/ Katherine A. Campbell
Matthew L. Liles (D.C. Bar No. 994408)          Katherine A. Campbell


                                            3
         Case 1:17-cv-02139-KBJ Document 108 Filed 08/25/20 Page 4 of 4




Assistant Attorney General                           Assistant Attorney General
North Carolina Department of Justice                 Oregon Department of Justice
114 West Edenton Street                              100 SW Market Street
Raleigh, NC 27603                                    Portland, OR 97101
(919) 716-0141                                       (971) 673-1880
mliles@ncdoj.gov                                     katherine.campbell@doj.state.or.us
Attorney for Plaintiff State of North Carolina       Attorney for Plaintiff State of Oregon


PETER F. NERONHA                                     ROBERT W. FERGUSON
Attorney General                                     Attorney General
Commonwealth of Virginia                             State of Washington

/s/ Michael W. Field                                 /s/ Jeffrey T. Sprung__________________
Michael W. Field (D.C. Bar No. 60852)                Jeffrey T. Sprung
Assistant Attorney General                           Assistant Attorney General
150 South Main Street                                Office of the Washington Attorney General
Providence, RI 02903                                 800 Fifth Avenue, Suite 2000
Tel: (401) 274-4400, Extension 2380                  Seattle, WA 98104
Fax: (401) 222-3016                                  (206) 326-5492
mfield@riag.ri.gov                                   jeff.sprung@atg.wa.gov
Attorneys for Plaintiff State of Rhode Island        Attorney for Plaintiff State of Washington



Dated: August 25, 2020




                                                 4
